124 Ga. App. 309 (1971)
183 S.E.2d 628
ROBERT & COMPANY ASSOCIATES et al.
v.
PINKERTON & LAWS COMPANY.
45990.
Court of Appeals of Georgia.
Argued March 1, 1971.
Decided June 22, 1971.
Rehearing Denied July 21, 1971.
Woodruff, Savell, Williams & Cox, Edward L. Savell, William S. Goodman, for appellants.
Swift, Currie, McGhee & Hiers, George W. Hart, Frederick F. Saunders, Jr., for appellee.
BELL, Chief Judge.
Subsequent to the last appearance of this case in this court (Robert & Co. Asso. v. Pinkerton & Laws, 120 Ga. App. 29 (169 SE2d 360)), the defendant amended its answer to add the defense that the "hold harmless" agreement which forms the basis for this litigation has been declared by the legislature to be against public policy, void and unenforceable, citing the Act of March 20, 1970 (Ga. L. 1970, pp. 441, 442). Defendant's motion for judgment on the pleadings on the grounds of this defense was granted. Held:
If this statute is applicable to this case it must of necessity be given a construction that it operates retroactively rather than *310 prospectively as the contract was entered into and plaintiff's cause of action accrued prior to the passage of the Act. Unless a statute, either expressly or by necessary implication, shows that the General Assembly intended it to operate retroactively, it will be given only prospective application. Constitution Art. I, Sec. III, Par. II (Code Ann. § 102-104; Anthony v. Penn, 212 Ga. 292 (92 SE2d 14). The Act of March 20, 1970 which amends Code § 20-504, shows no legislative intent that it should be applied retroactively. As the statute relied upon by the defendant and upon which the motion for judgment on the pleadings was granted has no retroactive application, the judgment below is
Reversed. Pannell and Deen, JJ., concur.